UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-5186



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN WARREN JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-05-156)


Submitted:   August 25, 2006            Decided:   September 13, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Melvin Warren Johnson was convicted of possessing with

intent to distribute cocaine (Count 1), maintaining a place for the

purpose of manufacturing, distributing and using cocaine (Count 2),

possessing firearms and ammunition by a convicted felon (Count 3),

and possessing firearms in furtherance of the drug trafficking

crimes alleged in Counts 1 and 2, in violation of 18 U.S.C.A.

§ 924(c) (West Supp. 2006) (Count 4).        He timely appeals, arguing

that the evidence was insufficient to support his conviction for

Count 4.

           Viewing   the   evidence   as   required,   United   States   v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996), we find there was

substantial evidence to support Johnson’s § 924(c) conviction for

Count 4.   Glasser v. United States, 315 U.S. 60, 80 (1942).             We

reject Johnson’s argument that there was insufficient evidence that

the guns at issue were in furtherance of his drug trafficking.

United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).         To the

extent that Johnson alleges erroneous jury instructions regarding

Count 4, this court only reviews for plain error, because he failed

to object to the instructions below.       Fed. R. Crim. P. Rule 30(d).

We find no plain error in the district court’s instructions for

Count 4.      United States v. Olano, 507 U.S. 725, 731-32 (1993)

(giving review standard for plain error).



                                 - 2 -
          Accordingly,   we   affirm    Johnson’s   convictions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 3 -